Citation Nr: 0216233	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of the veteran's post-operative nasal fracture 
residuals including deviated nasal septum residuals, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1959 to July 1962.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Los Angeles, California, Regional Office (RO) which granted 
service connection for post-operative nasal fracture 
residuals including deviated septum residuals and assigned a 
noncompensable evaluation for that disability.  In July 2001, 
the veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative nasal fracture residuals.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as evaluation of 
the veteran's post-operative nasal fracture residuals 
including septoplasty residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  In reaching the determination below, the Board has 
considered whether staged ratings should be assigned and 
conclude that the disability addressed has not significantly 
changed and a uniform rating is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation for the 
veteran's post-operative nasal fracture residuals to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

At the hearing before the undersigned Member of the Board, 
the veteran may have advanced informal claims of entitlement 
to service connection for both allergic rhinitis and 
sinusitis.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Member of 
the Board cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2002).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


FINDING OF FACT

The veteran's post-operative nasal fracture and septoplasty 
residuals have been shown to be manifested by a relatively 
straight nasal septum with no more than minimal obstruction 
of the nasal passages.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
post-operative nasal fracture residuals including septoplasty 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic 
Code 6502 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the evaluation of the veteran's 
post-operative nasal fracture residuals, the Board observes 
that the VA has secured or attempted to secure all relevant 
VA and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  
The veteran has been advised by the statement of the case and 
the supplemental statement of the case of the evidence that 
would be necessary for him to substantiate his claim.  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before a VA 
hearing officer and the undersigned Member of the Board 
sitting at the RO.  The hearing transcripts are of record.  
Further, in August 1992, the veteran was notified by letter 
of new evidence received by the Board and what he needed to 
do.  The veteran thereafter responded with additional 
argument.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


I.  Historical Review

An undated newspaper article reflects that the veteran boxed 
competitively during active service.  A May 1992 VA hospital 
summary indicates that the veteran reported having sustained 
a traumatic nasal deformity with airway obstruction secondary 
to a boxing injury in approximately 1962.  The veteran 
subsequently underwent septoplasty.  In October 1998, the RO 
granted service connection for post-operative nasal fracture 
residuals including deviated septum residuals; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of January 22, 1998.   


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  A 10 percent 
disability evaluation is warranted for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction of one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA clinical documentation dated in January and March 1998 
states that the veteran presented a history of intermittent 
nasal congestion and itchy and watery eyes since the 1970's.  
Treating VA medical personnel observed that the veteran's 
nose was within normal limits.  Impressions of allergic 
rhinitis were advanced.  A July 1998 VA treatment entry 
states that the veteran presented a history of allergic 
rhinitis with nasal congestion and itchy and watery eyes 
since the 1970's.  The veteran's nose was again found to be 
within normal limits.  A November 1998 VA treatment record 
conveys that the veteran complained of increased nasal 
congestion with nasal discharge of one to two weeks' 
duration.  Impressions of acute sinusitis and allergic 
rhinitis were advanced.  

A June 1999 VA treatment record reflects that the veteran 
complained of wheezing and a productive cough.  Impressions 
of acute bronchitis and allergic rhinitis were advanced.  An 
August 1999 VA treatment record states that the veteran 
complained of exercise-induced nocturnal wheezing.  
Impressions of persistent asthma, acute bronchitis, and 
allergic rhinitis were advanced.  

An August 1999 physical evaluation conducted for the VA by 
Henry Bikhazi, M.D., notes the veteran complained of a 
chronically "plugged up" nose which impaired his ability to 
breath through his nose; a heavy nasal discharge; and 
shortness of breath at rest.  He presented a history of 
repeated inservice nasal trauma; a subsequent 1992 surgical 
procedure to correct his deviated septum; worsening of his 
nasal complaints following the procedure; daily allergic 
attacks; and sinus attacks.  On examination, the veteran 
exhibited no external nasal deformity; a "very mildly" 
deviated nasal septum; and large inferior nasal turbinates 
due to chronic vasomotor rhinitis and sinusitis.  The veteran 
was diagnosed with chronic allergic rhinitis and 
post-operative broken nose repair residuals.  Dr. Bikhazi 
commented that:

There is no residual from his previous 
nose injury and subsequent surgery.  He 
has a problem with breathing and 
headaches due to allergic rhinitis and 
sinusitis, but not related to the 
inservice injury.  

In an August 1999 written statement, the veteran advanced 
that his 1992 surgical procedure actually worsened his nasal 
trauma residuals rather than alleviated them.  In his March 
2000 Appeal to the Board (VA Form 9), the veteran reiterated 
that his nasal fracture residuals had not improved following 
his 1992 surgery.  He advanced that any allergic nasal 
symptomatology which he exhibited was attributable to his 
service-connected fracture residuals.  

At an August 2000 hearing before a VA hearing officer, the 
veteran testified that he experienced recurrent nasal 
congestion following his 1992 surgical procedure.  While 
acknowledging that his treating VA medical personnel had 
attributed his recurrent nasal congestion to an allergic 
disorder, the veteran believed that it was actually a 
manifestation of his service-connected nasal fracture 
residuals.  

At the July 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he could not breathe 
through his nose; could not sleep at night; and became dizzy 
while standing.  He clarified that both nasal passages were 
obstructed.  He took asthma medications and used a nasal 
spray.  The veteran indicated that he had been diagnosed with 
sinusitis and allergies.  He stated that those disorders were 
either manifestations of his nasal fracture residuals or had 
been aggravated by his service-connected disability.  

At a June 2002 VA examination for compensation purposes, the 
veteran complained of an impaired ability to breathe through 
his nose; impaired sleep; intermittent clear nasal drainage; 
and seasonal runny eyes.  On examination, the veteran 
exhibited thick and boggy nasal mucosa; a fairly straight 
septum with deviation to the left; and no masses.  The VA 
examiner observed that:

The patient's symptomatic airway 
obstruction is multifactorial.  He likely 
has allergic rhinitis given 
symptomatology, seasonal nature, and 
history of asthma and atopy to skin tests 
(he is followed in the allergy clinic).  
...  We cannot rule out changes in nasal 
anatomy related to the prior fracture and 
scarring from the prior surgery.  
However, his septum is fairly straight on 
examination.  Septal deviation is 
unlikely to be contributing significantly 
to his symptoms.

A June 2002 addendum to the report of the June 2002 VA 
examination for compensation purposes clarifies that the 
veteran was diagnosed with allergic rhinitis and a history of 
nasal fracture residuals and nasal surgery.  

In a September 2002 written statement, the veteran reiterated 
that his service-connected nasal fracture residuals had 
increased in severity following his 1992 surgical procedure 
and his nasal symptoms were entirely related to that 
disability.  He denied that he suffered from a 
nonservice-connected allergic disorder and attributed all of 
his current respiratory disorders to his nasal fracture 
residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's post-operative nasal fracture residuals have 
been repeatedly found to be essentially asymptomatic and 
productive alone of no more than minimal, if any,  nasal 
obstruction.  His nasal septum has been described as "fairly 
straight."  No competent medical professional has identified 
a 50 percent or greater obstruction of either nasal passage.  
Indeed, the veteran's recurrent nasal congestion has been 
repeatedly attributed to his nonservice-connected allergic 
rhinitis.  

The veteran advances on appeal that all of his current nasal 
symptoms are manifestations of his post-operative nasal 
fracture residuals.  His statements are not supported by any 
objective evidence.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any objective evidence reflecting significant 
obstruction of either nasal passage attributable to the 
veteran's post-operative nasal fracture residuals, the Board 
concludes that a compensable evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002) is not warranted.  


ORDER

A compensable evaluation for the veteran's post-operative 
nasal fracture residuals including septoplasty residuals is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

